DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 2 recites “a first user input” in line 2. It is unclear as to whether “a first user input” is referring to the “user input” recited in claim 1, line 12 or a separate input provided by the user.  Clarification is needed. 

Claims 1, 5 and 7 recite “a display displaying”, claim 1, and “the display further displays”, claims 5 and 7. It is unclear as to whether the display is configured to display the recited function(s) or if applicant is trying to claim an active step being performed by the display. It is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.
	Claim 15 recites “A computer readable medium…” However, this can be interpreted as transitory signals. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hart (US 10,842,568). 

With respect to claim 1, Hart discloses in at least Fig. 1, an ultrasound imaging apparatus for displaying an ultrasound image of a target object (Abstract, “the at least one computer system may also be configured to receive a first input relating to a first location on the Wherein the location indicated by the user is seen as the location of the target object) the ultrasound imaging apparatus comprising: 
an image processor configured to: obtain three-dimensional (3D) ultrasound volume data relating to the target object (Claim 1, “medical image display method, comprising: acquiring, by a processor, a three-dimensional (3D) anatomical model that models at least a portion of a patient's vasculature” wherein the user indicates a location at which the vasculature is modeled) and 3D blood stream data related to a blood stream in the target object (Col. 3, lines 60-67, “the information determined by the disclosed methods and systems may include, but is not limited to, various blood flow characteristics or parameters, such as blood flow velocity, pressure gradient, pressure (or a ratio thereof), flow rate, and fractional flow reserve (FFR) at various locations in the aorta, the main coronary arteries, and/or other coronary arteries or vessels downstream from the main coronary arteries.”), 
connect relevant blood streams based on shape information of the target object obtained from the 3D ultrasound volume data (Col. 5, lines 6-9, “The boundary conditions may provide information about the model 12 at its boundaries, e.g., the inflow boundaries, the outflow boundaries, the vessel wall boundaries, etc.” Wherein the model 12 may be trimmed and discretized into a volumetric mesh for generating equations 30) and blood stream direction and blood stream velocity information obtained from the 3D blood stream data (Col. 4, lines 41- 53, “three-dimensional model 12 (FIGS. 2 and 3) of the patient's anatomy may be created….model  12 may include at least a portion of the aorta 2 and a proximal portion of the main coronary arteries  4 (and the branches extending or emanating therefrom) connected to the aorta 2. The three-dimensional model 12 may also include other portions of the patient's anatomy, such as the left and/or right ventricles, calcium and/or plaque within the coronary arteries 4 and/or the branches, other tissue connected to and/or surrounding the coronary Wherein the model 12 includes relevant blood streams connected to the location of interest based on various blood flow characteristics as mentioned (See Col. 3, lines 60-67; (Col. 5, lines 6-9, “Boundary conditions may be determined using the physiological laws 20 and incorporated into the equations 30. The boundary conditions may provide information about the model 12 at its boundaries, e.g., the inflow boundaries, the outflow boundaries, the vessel wall boundaries, etc.” Wherein the model 12 may be trimmed and discretized into a volumetric mesh for generating equations 30; (Col. 5, lines 33-38, “Based on the solved equations 30, the computer system 40 may output information 50 indicating one or more blood flow characteristics, such as FFR, blood pressure (or pressure gradient), blood flow, or blood velocity, determined based on the solution of the equations 30.” Wherein the solved equations 30 output information indicating one or more blood flow characteristics including blood velocity), and 
classify the relevant blood streams into a plurality of blood stream trees (Col. 3, lines 52-56, “the exemplary method and system may determine various information relating to blood flow within the aorta, the main coronary arteries, and/or other coronary arteries or vessels downstream from the main coronary arteries. Although the aorta and coronary arteries (and the branches that extend therefrom) are discussed below, the disclosed method and system may also apply to other types of vessels; (Col. 6, lines 3-26, “The color spectrum may include red, yellow, green, cyan, and blue, in order from lowest computed FFR (indicating functionally significant lesions) to highest computed FFR…. the computed FFR model 100 for some patients may show a majority or all of the aorta as blue or other color towards the higher end of the spectrum, and the colors may change gradually through the spectrum (e.g., towards the lower end of the spectrum (down to anywhere from red to blue)) towards the distal ends of the coronary arteries and the branches that extend therefrom. The distal ends of the coronary arteries for a particular patient may have different colors, e.g., anywhere from red to blue, depending on the local values of computed FFR determined for the respective distal ends.” Wherein vasculature is classified by various colors depending on their calculated fractional flow reserve, thus, the color of various types of vasculature will differ, this is seen as classification of relevant blood streams); 
a user inputter configured to receive a user input for selecting a first blood stream tree including a blood stream of interest from among the plurality of blood stream trees (Col. 2, lines 6-11, “The at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model”; (Col. 4, lines 41- 53, “three-dimensional model 12 (FIGS. 2 and 3) of the patient's anatomy may be created….model 12 may include at least a portion of the aorta 2 and a proximal portion of the main coronary arteries 4 (and the branches extending or emanating therefrom) connected to the aorta 2. The three-dimensional model 12 may also include other portions of the patient's anatomy, such as the left and/or right ventricles, calcium and/or plaque within the coronary arteries 4 and/or the branches, other tissue connected to and/or surrounding the coronary arteries 4 and/or the branches, etc.” Wherein the selection of a location point is seen as selecting a first blood stream and would include a blood stream tree of interest among a plurality of blood stream trees); and 
a display displaying, on a 3D rendering image, the first blood stream tree selected based on the user input (Col. 8, lines 41-45, “the display may be used to display the model 12 and/or any images generated by solving the equations 30 (e.g., the computed FFR model 100, the computed blood pressure gradient model 200, and/or the other models described below)” wherein model 12 is generated based on a location selected by the user).

With respect to claim 3, Hart discloses in at least Fig. 1, The ultrasound imaging apparatus of claim 1, 
wherein the user inputter is further configured to receive a user input for mapping different colors to an artery and a vein in the first blood stream tree (Col.  “The color spectrum may include red, yellow, green, cyan, and blue, in order from lowest computed FFR (indicating functionally significant lesions) to highest computed FFR. For example, the upper limit (blue) may indicate an FFR of 1.0, and the lower limit (red) may indicate approximately 0.7 or 0.75 or 0.8) or less, with green indicating approximately 0.85 (or other value approximately halfway between the upper and lower limits). For example, the lower limit may be determined based on a lower limit (e.g., 0.7, 0.75, or 0.8) used for determining whether the computed FFR indicates a functionally significant lesion or other feature that may require intervention. Thus, the computed FFR model 100 for some patients may show a majority or all of the aorta as blue or other color towards the higher end of the spectrum, and the colors may change gradually through the spectrum (e.g., towards the lower end of the spectrum (down to anywhere from red to blue)) towards the distal ends of the coronary arteries and the branches that extend therefrom.” Wherein the fractional flow reserve (FFR) of the first blood stream tree selected by the user through the user interface is displayed to the user (also through the user interface) as a mapping of different colors), and 
wherein the display further displays on the 3D rendered image the colors respectively mapped to the artery and the vein in the first blood stream tree (Col. 15, lines 20-27, “The model 500 shown in FIG. 6 shows that, for this particular patient, under the treatment plan selected by the user, FFR is generally uniform and approximately 1.0 in the aorta (e.g., as indicated by the color blue), and that FFR gradually and continuously decreases (e.g., to values ranging from 1.0 down to approximately 0.9, as indicated by gradually changing colors from blue to cyan or a mix of blue and cyan) in the main coronary arteries and the branches.” Wherein Fig. 6 is “an image showing a split screen with the model and stent of Fig. 4” as disclosed in Hart Col. 3, lines 23-26)

The ultrasound imaging apparatus of claim 1, wherein the image processor is further configured to calculate a 3D location coordinate value of a point selected by the user input in the 3D rendering image (Col. 2, lines 5-11, “The at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model.” Wherein the processor recognizes a first location selected by the user, this is seen as calculating a 3D location coordinate value), select a first blood stream existing in the calculated 3D location coordinate value (Col. 9, lines 46-56, “The tablet computer 70 may be configured to determine when the user's finger(s) contact the surface of the touchscreen at a location corresponding to a location on the displayed model 100 or 200 (and a corresponding location in the patient's anatomical structure). Based on this input, the tablet computer 70 may determine the numerical value of a blood flow characteristic (e.g., FFR, blood pressure (or pressure gradient), and/or other blood flow characteristic selected by the user) at the indicated location on the displayed model 100 or 200, and may display the determined numerical value.” Whereinthe determination of the location for a selection by the user is performed by the system 70 when the user’s finger contacts the surface of the touchscreen, thus, a calculation of a location value within the 3D model is performed by the system to determine the corresponding location in the patient’s anatomical structure.), and
select the first blood stream tree connected to the first blood stream (Col. 2, lines 6-11, “The at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model”; (Col. 4, lines 41- 53, “three-dimensional model 12 (FIGS. 2 and 3) of Wherein the selection of a location point is seen as selecting a first blood stream and would include a blood stream tree of interest or first blood stream tree among a plurality of blood stream trees). 

With respect to claim 8, Hart discloses in at least Fig. 1, A method of displaying an ultrasound image of a target object (Abstract, “the at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model.” Wherein the location indicated by the user is seen as the location of the target object), the method comprising:
obtaining three-dimensional (3D) ultrasound volume data relating to the target object and 3D blood stream data related to a blood stream in the target object (Claim 1, “medical image display method, comprising: acquiring, by a processor, a three-dimensional (3D) anatomical model that models at least a portion of a patient's vasculature” wherein the user indicates a location at which the vasculature is modeled); 
connecting relevant blood streams based on shape information of the target object obtained from the 3D ultrasound volume data and blood stream direction and blood stream velocity information obtained from the 3D blood stream data (Col. 4, lines 41- 53, “three-dimensional model 12 (FIGS. 2 and 3) of the patient's anatomy may be created….model  12 may include at least a portion of the aorta 2 and a proximal portion of the main coronary arteries  4 (and the branches extending or emanating therefrom) connected to Wherein the model 12 includes relevant blood streams connected to the location of interest based on various blood flow characteristics as mentioned (See Col. 3, lines 60-67); (Col. 5, lines 6-9, “Boundary conditions may be determined using the physiological laws 20 and incorporated into the equations 30. The boundary conditions may provide information about the model 12 at its boundaries, e.g., the inflow boundaries, the outflow boundaries, the vessel wall boundaries, etc.” Wherein the model 12 may be trimmed and discretized into a volumetric mesh for generating equations 30; (Col. 5, lines 33-38, “Based on the solved equations 30, the computer system 40 may output information 50 indicating one or more blood flow characteristics, such as FFR, blood pressure (or pressure gradient), blood flow, or blood velocity, determined based on the solution of the equations 30.” Wherein the solved equations 30 output information indicating one or more blood flow characteristics including blood velocity), and classifying the relevant blood streams into a plurality of blood stream trees (Col. 3, lines 52-56, “the exemplary method and system may determine various information relating to blood flow within the aorta, the main coronary arteries, and/or other coronary arteries or vessels downstream from the main Wherein vasculature is classified by various colors depending on their calculated fractional flow reserve, thus, the color of various types of vasculature will differ, this is seen as classification of relevant blood streams; 
receiving a user input for selecting a first blood stream tree including a blood stream of interest from among the plurality of blood stream trees (Col. 2, lines 6-11, “The at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model”; (Col. 4, lines 41- 53, “three-dimensional model 12 (FIGS. 2 and 3) of the patient's anatomy may be created….model 12 may include at least a portion of the aorta 2 and a proximal portion of the main coronary arteries 4 (and the branches extending or emanating therefrom) connected to the aorta 2. The three-dimensional model 12 may also include other portions of the patient's anatomy, such as the left and/or right ventricles, calcium and/or plaque within the coronary arteries 4 and/or the branches, other tissue connected to and/or surrounding the coronary arteries 4 and/or the branches, etc.”); and 
displaying, on a 3D rendering image, the first blood stream tree selected based on the user input (Col. 8, lines 41-45, “the display may be used to display the model 12 and/or any images generated by solving the equations 30 (e.g., the computed FFR model 100, the computed blood pressure gradient model 200, and/or the other models described below)” wherein model 12 is generated based on a location selected by the user).

With respect to claim 10, Hart discloses in at least Fig. 1, The method of claim 8, 
wherein the receiving of the user input comprises receiving a user input for mapping different colors to an artery and a vein in the first blood stream tree (Col.  “The color spectrum may include red, yellow, green, cyan, and blue, in order from lowest computed FFR (indicating functionally significant lesions) to highest computed FFR. For example, the upper limit (blue) may indicate an FFR of 1.0, and the lower limit (red) may indicate approximately 0.7 or 0.75 or 0.8) or less, with green indicating approximately 0.85 (or other value approximately halfway between the upper and lower limits). For example, the lower limit may be determined based on a lower limit (e.g., 0.7, 0.75, or 0.8) used for determining whether the computed FFR indicates a functionally significant lesion or other feature that may require intervention. Thus, the computed FFR model 100 for some patients may show a majority or all of the aorta as blue or other color towards the higher end of the spectrum, and the colors may change gradually through the spectrum (e.g., towards the lower end of the spectrum (down to anywhere from red to blue)) towards the distal ends of the coronary arteries and the branches that extend therefrom.” Wherein the fractional flow reserve (FFR) of the first blood stream tree selected by the user through the user interface is displayed to the user (also through the user interface) as a mapping of different colors), and 
wherein the displaying of the first blood stream tree comprises displaying on the 3D rendered image the colors respectively mapped to the artery and the vein in the first blood stream tree (Col. 15, lines 20-27, “The model 500 shown in FIG. 6 shows that, for this Wherein Fig. 6 is “an image showing a split screen with the model and stent of Fig. 4” as disclosed in Hart Col. 3, lines 23-26).

With respect to claim 11, Hart discloses in at least Fig. 1, The method of claim 8, wherein the receiving of the user input comprises; calculating a 3D location coordinate value of a point selected by the user input in the 3D rendering image (Col. 2, lines 5-11, “The at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model.” Wherein the processor recognizes a first location selected by the user, this is seen as calculating a 3D location coordinate value.); 	
selecting a first blood stream existing in the calculated 3D location coordinate value (Col. 9, lines 46-56, “The tablet computer 70 may be configured to determine when the user's finger(s) contact the surface of the touchscreen at a location corresponding to a location on the displayed model 100 or 200 (and a corresponding location in the patient's anatomical structure). Based on this input, the tablet computer 70 may determine the numerical value of a blood flow characteristic (e.g., FFR, blood pressure (or pressure gradient), and/or other blood flow characteristic selected by the user) at the indicated location on the displayed model 100 or 200, and may display the determined numerical value.” Wherein the determination of the location for a selection by the user is performed by the system 70 when the user’s finger contacts the surface of the touchscreen, thus, a calculation of a location value within the 3D model is performed by the system to determine the corresponding location in the patient’s anatomical structure); and selecting the first blood stream tree connected to the first blood stream (Col. 2, lines 6-11, “The at least one computer system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model”; (Col. 4, lines 41- 53, “three-dimensional model 12 (FIGS. 2 and 3) of the patient's anatomy may be created….model 12 may include at least a portion of the aorta 2 and a proximal portion of the main coronary arteries 4 (and the branches extending or emanating therefrom) connected to the aorta 2. The three-dimensional model 12 may also include other portions of the patient's anatomy, such as the left and/or right ventricles, calcium and/or plaque within the coronary arteries 4 and/or the branches, other tissue connected to and/or surrounding the coronary arteries 4 and/or the branches, etc.” Wherein the selection of a location point is seen as selecting a first blood stream and would include a blood stream tree of interest or first blood stream tree among a plurality of blood stream trees).

With respect to claim 15, Hart discloses a computer-readable recording medium having recorded thereon at least one program for performing the method of claim 8 (Col. 2, lines 36-40, “a non-transitory computer readable medium for use on at least one computer system may contain computer-executable programming instructions for performing a method for providing patient-specific blood flow information.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 5-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 10,842,568), in view of Taylor (US 2017/0053092). 

With respect to claim 2, Hart discloses in at least Fig. 1, The ultrasound imaging apparatus of claim 1, 
However, Hart does not disclose wherein the user inputter is further configured to select a second blood stream tree and receive a first user input for connecting the second blood stream tree to the previously selected first blood stream tree or a second user input for splitting the previously selected first blood stream tree into at least two blood streams.
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Fig. 1, and 5-7, wherein the user inputter is further configured to select a second blood stream tree (Para [0134], “Segmentation may be performed automatically by the computer system based on user inputs or without user inputs. For example, in an exemplary embodiment, the user may provide inputs to the computer system in order to generate a first initial model. For example, the computer system may display to the user the three-dimensional image 120 (FIG. 4) or slices thereof produced from the CCTA data. The three-dimensional image 120 may include portions of varying intensity of lightness. For example, lighter areas may indicate the lumens of the aorta, the main coronary arteries, and/or the branches. Darker areas may indicate the myocardium and other tissue of the patient's heart”; (Para [0148], “The computer system may automatically segment the branches connected to the main coronary arteries (step 252). For example, the branches may be Wherein segmentation is performed automatically including branches connected to the main artery or arteries, this is seen as selecting a second blood stream branch) and receive a first user input for connecting the second blood stream tree to the previously selected first blood stream tree or a second user input for splitting the previously selected first blood stream tree into at least two blood streams (Para [0138], “the user may provide inputs to the computer system, e.g., the seeds 226 as described above, in order to generate the second initial model”; (Para [0140], “the user may manually correct the segmentation if there are any errors, e.g., if any portions of the aorta, the myocardium, and/or the main coronary arteries in the model 220 are missing or inaccurate.” Wherein the user manually performs segmentation of locations of interest, thus, it is possible for the user to connect the first blood stream tree to the previously selected first blood stream tree or split the selected first blood stream tree into at least two blood streams)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a computer system that receives user input for selecting a second blood stream tree and connecting or splitting the previously selected first blood stream tree into at least two blood streams as disclosed by Taylor. 
	The motivation being “the computer system may automatically review the segmentation, and the user may manually correct the segmentation if there are any errors, e.g., if any portions of the aorta, the myocardium, and/or the main coronary arteries in the model 220 are missing or inaccurate” as disclosed in Taylor [0140].    

The ultrasound imaging apparatus of claim 1 and blood stream data comprising a volume magnitude and a blood stream average velocity of each of the plurality of blood stream trees. 
However, Hart does not disclose wherein the display further displays a first user interface (UI) comprising a list of the plurality of classified blood stream trees. 
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Fig. 26, wherein the display further displays a first user interface (UI) comprising a list of the plurality of classified blood stream trees (Para [0236], “FIG. 26 shows an example of a modified simulated blood flow model 520 determined after widening portions of the LAD artery at location 512 and of the LCX artery at location 514 as described above. FIG. 26 also includes summary information, such as the blood flow values at various locations in the main coronary arteries and the branches that extend therefrom for the modified solid model associated with the proposed treatment.” Wherein the different locations in the main coronary arteries and the branches that extend from therefrom are seen as blood stream trees, and wherein the different blood stream trees are listed as shown in Fig. 26)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a display that displays a first user interface comprising a list of the plurality of classified blood stream trees as disclosed by Taylor. 
	The motivation being “to determine which treatment(s) to prescribe through simulations performed with the first user interface as disclosed in Taylor (Para [0232]-[0237]).  

With respect to claim 6, Hart discloses The ultrasound imaging apparatus of claim 5. However, Hart does not disclose wherein the user inputter is further configured to receive a user input for selecting the first blood stream tree from among the list of the plurality of blood stream trees displayed on the first UI.
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Fig. 26, wherein the user inputter is further configured to receive a user input for selecting the first blood stream tree from among the list of the plurality of blood stream trees displayed on the first UI (Para [0207], “the computer system may provide additional information regarding particular main coronary arteries, e.g., as shown in FIGS. 20-22. The coronary artery may be chosen by the computer system, for example, if the particular coronary artery includes the lowest cFFR. Alternatively, the user may select the particular coronary artery.” Wherein the different locations in the main coronary arteries and the branches that extend from therefrom are seen as blood stream trees, and wherein the different blood stream trees are listed as shown in Figs. 20-22).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a selection of a particular vascular structure by the user among a list of a plurality of blood stream trees displayed on a user interface. 
	The motivation being to present “results of the computational analysis with certain points on the model identified by individual reference labels (e.g., LM, LAD1, LAD2, LAD3, etc.)” as disclose in Taylor [0207]. 



 	With respect to claim 7, Hart discloses The ultrasound imaging apparatus of claim 5, wherein the display further displays a second UI comprising at least one of a first button interface, a second button interface receiving a user input (Col. 9, lines 26-28, “For , and a third button interface receiving a user input for mapping different colors to the plurality of blood stream trees (Col. 8, lines 19-23, “The computer system 40 may allow the user to select whether to output the computed FFR model 100, the computed blood pressure gradient model 200, or other model, and/or to specify other color mappings or rendering styles (e.g., x-ray rendering).” Wherein the user selection is “input from the user based on contact by at least one of the user's digits (e.g., at least one of the user's fingers or thumbs) on a surface of the touchscreen as described below. The following description relates to embodiments in which the touchscreen is configured to receive input from contact by the user's finger(s) on the surface of the touchscreen. However, it is understood that the touchscreen may be configured to receive input from the user based on contact or sensed proximity to the touchscreen by the user's finger(s), the user's thumb(s), a stylus, another pointing object or instrument, or a combination thereof.” as disclosed in Col. 8, line 67 through Col. 9, line 10, this is seen as a third button interface). 
However, Hart does not disclose receiving a user input for connecting at least two blood stream trees among the plurality of blood stream trees included in the first interface, splitting a blood stream selected from among the plurality of blood stream trees into at least two blood stream trees.
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Figs. 20-22 and 26, disclose receiving a user input for connecting at least two blood stream trees among the plurality of blood stream trees included in the first interface, splitting a blood stream selected from among the plurality of blood stream trees into at least two blood stream trees (Para [0138], “the user may provide inputs to the computer system, e.g., the seeds 226 as described above, in order to generate the second initial model”; (Para [0140], “the user may manually correct the Wherein the user manually performs segmentation of locations of interest, thus, it is possible for the user to connect the first blood stream tree to the previously selected first blood stream tree or split the selected first blood stream tree into at least two blood streams)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a receiving a user input for connecting two blood stream trees or splitting a single blood stream tree into two blood stream trees as disclosed by Taylor.  
	The motivation being to provide a “physics-based model relating to a blood flow characteristic in the patient's heart and determining a fractional flow reserve within the patient's heart based on the three-dimensional model and the physics-based model” as disclosed in Taylor (Para [0012]), wherein the user may refine or probe the anatomical model. 


With respect to Claim 9, Hart discloses in at least Fig. 1, the method of claim 8. 
However, Hart does not disclose wherein the receiving of the user input comprises selecting a second blood stream tree and receiving a first user input for connecting the second blood stream tree to the previously selected first blood stream tree or a second user input for splitting the previously selected first blood stream tree into at least two blood streams.
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Fig. 1, and 5-7, disclose wherein the receiving of the user input comprises selecting a second blood stream tree (Para [0134], “Segmentation may be performed automatically by the computer system based on user inputs or without user inputs. For example, in an exemplary embodiment, the user may provide inputs Wherein segmentation is performed automatically including branches connected to the main artery or arteries, this is seen as selecting a second blood stream branch) receiving a first user input for connecting the second blood stream tree to the previously selected first blood stream tree or a second user input for splitting the previously selected first blood stream tree into at least two blood streams (Para [0138], “the user may provide inputs to the computer system, e.g., the seeds 226 as described above, in order to generate the second initial model”; (Para [0140], “the user may manually correct the segmentation if there are any errors, e.g., if any portions of the aorta, the myocardium, and/or the main coronary arteries in the model 220 are missing or inaccurate.” Wherein the user manually performs segmentation of locations of interest, thus, it is possible for the user to connect the first blood stream tree to the previously selected first blood stream tree and split the selected first blood stream tree into at least two blood streams).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a computer system that receives user input for selecting a second blood stream tree and connecting or splitting the previously selected first blood stream tree into at least two blood streams as disclosed by Taylor. 


With respect to claim 12, Hart discloses The method of claim 8, further comprising: blood stream data comprising a volume magnitude and a blood stream average velocity of each of the plurality of blood stream trees.
However, Hart does not disclose after the classifying of the relevant blood streams into the plurality of blood stream trees, displaying a first user interface (UI) comprising a list of the plurality of classified blood stream trees. 
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Fig. 26, after the classifying of the relevant blood streams into the plurality of blood stream trees, displaying a first user interface (UI) comprising a list of the plurality of classified blood stream trees (Para [0236], “FIG. 26 shows an example of a modified simulated blood flow model 520 determined after widening portions of the LAD artery at location 512 and of the LCX artery at location 514 as described above. FIG. 26 also includes summary information, such as the blood flow values at various locations in the main coronary arteries and the branches that extend therefrom for the modified solid model associated with the proposed treatment.” Wherein the different locations in the main coronary arteries and the branches that extend from therefrom are seen as blood stream trees, and wherein the different blood stream trees are listed as shown in Fig. 26)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a display that displays a 
	The motivation being “to determine which treatment(s) to prescribe through simulations performed with the first user interface as disclosed in Taylor (Para [0232]-[0237]).  

With respect to claim 13, Hart discloses The method of claim 12.
However, Hart does not disclose wherein the receiving of the user input comprises receiving a user input for selecting the first blood stream tree from among the list of the plurality of blood stream trees displayed on the first UI. 
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Fig. 26, wherein the receiving of the user input comprises receiving a user input for selecting the first blood stream tree from among the list of the plurality of blood stream trees displayed on the first UI (Para [0207], “the computer system may provide additional information regarding particular main coronary arteries, e.g., as shown in FIGS. 20-22. The coronary artery may be chosen by the computer system, for example, if the particular coronary artery includes the lowest cFFR. Alternatively, the user may select the particular coronary artery.” Wherein the different locations in the main coronary arteries and the branches that extend from therefrom are seen as blood stream trees, and wherein the different blood stream trees are listed as shown in Figs. 20-22)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a selection of a particular vascular structure by the user among a list of a plurality of blood stream trees displayed on a user interface. 
	The motivation being to present “results of the computational analysis with certain points on the model identified by individual reference labels (e.g., LM, LAD1, LAD2, LAD3, etc.)” as disclose in Taylor [0207]. 


With respect to claim 14, Hart discloses The method of claim 12, further comprising: displaying a second UI comprising at least one of a first button interface receiving a user input, a second button interface receiving a user input (Col. 9, lines 26-28, “For example, as shown in FIGS. 2-4, the tablet computer 70 may provide two mode selection buttons 310 and 320 that allow the user to switch between two modes.”), and a third button interface receiving a user input for mapping different colors to the plurality of blood stream trees (Col. 8, lines 19-23, “The computer system 40 may allow the user to select whether to output the computed FFR model 100, the computed blood pressure gradient model 200, or other model, and/or to specify other color mappings or rendering styles (e.g., x-ray rendering).” Wherein the user selection is “input from the user based on contact by at least one of the user's digits (e.g., at least one of the user's fingers or thumbs) on a surface of the touchscreen as described below. The following description relates to embodiments in which the touchscreen is configured to receive input from contact by the user's finger(s) on the surface of the touchscreen. However, it is understood that the touchscreen may be configured to receive input from the user based on contact or sensed proximity to the touchscreen by the user's finger(s), the user's thumb(s), a stylus, another pointing object or instrument, or a combination thereof.” as disclosed in Col. 8, line 67 through Col. 9, line 10, this is seen as a third button interface).
However, Hart does not disclose connecting at least two blood stream trees among the plurality of blood stream trees included in the first interface, and splitting a blood stream selected from among the plurality of blood stream trees into at least two blood stream trees.
In the similar field of methods and systems for image processing and patient-specific modeling of blood flow, Taylor discloses in at least Figs. 20-22 and 26, disclose connecting at least two blood stream trees among the plurality of blood stream trees included in the first interface, and splitting a blood stream selected from among the plurality of blood stream trees into at least two blood stream trees (Para [0138], “the user may provide inputs to the computer system, e.g., the seeds 226 as described above, in order to generate the second initial model”; (Para [0140], “the user may manually correct the segmentation if there are any errors, e.g., if any portions of the aorta, the myocardium, and/or the main coronary arteries in the model 220 are missing or inaccurate.” Wherein the user manually performs segmentation of locations of interest, thus, it is possible for the user to connect the first blood stream tree to the previously selected first blood stream tree or split the selected first blood stream tree into at least two blood streams)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hart with a receiving a user input for connecting two blood stream trees or splitting a single blood stream tree into two blood stream trees as disclosed by Taylor.  
	The motivation being to provide a “physics-based model relating to a blood flow characteristic in the patient's heart and determining a fractional flow reserve within the patient's heart based on the three-dimensional model and the physics-based model” as disclosed in Taylor (Para [0012]), wherein the user may refine or probe the anatomical model. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793          

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793